DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Chikusa et al (US 9,614,314)
With regard to claim 1 ,Chikusa et al  disclose  a connector, comprising: a first housing (10) and a second housing (60) to be coupled to each other; and a terminal fitting (11, 61) connected to an end part of a wire  (10, 160) , the terminal fitting being accommodated in the first housing, wherein: the first and second housings respectively include a first wall (16)and a second wall (76) partitioning between the first and second housings, the first housing includes: a first cavity (17) extending in a front-rear direction; a reference portion ( a portion of 16 which is close to wire 110)constituting a part of the first wall; and a first opening located behind the reference portion, the first opening communicating with the first cavity, the terminal fitting is arranged inside the first cavity together with the end part of the wire, the second housing includes a restricting portion (a portion 76 close to wire 160) constituting a part of the second wall, the restricting portion projects into the first cavity from the first opening beyond the reference portion, and a tip of the restricting portion in a projecting direction is arranged to face the end part of the wire (110).

    PNG
    media_image1.png
    386
    646
    media_image1.png
    Greyscale

With regard to claim 2 ,Chikusa et al  disclose  the first opening is open rearwardly of the first housing. 
With regard to claim 3 ,Chikusa et al  disclose  (Fig. 9)  a plurality of the first cavities  (17)are arranged side by side in a width direction in the first housing and the first opening communicates over and with the plurality of first cavities, and
the restricting portion  projects over the plurality of first cavities.
With regard to claim 4 ,Chikusa et al  disclose  (Fig. 10) 
the second housing includes a plurality of second cavities (77) extending in the front-rear direction and arranged side by side in the width direction,
the second wall includes a second opening located in front of the restricting portion and communicating with the second cavities,

the reference portion is arranged inside the second opening, and

the restricting portion is a rib-like wall extending in the width direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004. The examiner can normally be reached 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        								11/09/22